Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 10/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,813,753 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). A Power of Attorney that gives power to the attorney signing the TD must be filed and the TD resubmitted, or a TD that is signed by the applicant may be filed. No new fee is required.

Response to Arguments
The amendments have overcome the previously presented 35 USC 112 2nd par. rejections of claims 23 and 32 and the previously presented 35 USC 103 rejections of claims 21-31 over Salahieh in view of Rucker.  It is noted that the terminal disclaimer was not accepted (see above) and thus updated double patenting rejections (updated in view of the claim amendments) are presented below.
Applicant’s arguments with respect to the claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh (US 2005/0143809) in view of Jensen (US 2009/0204199). Salahieh discloses a prosthetic heart valve delivery system comprising a prosthetic heart valve including a stent comprising a plurality of crowns, an elongate capture member (112; figs. 6-8) movable between a capture configuration and a release configuration, wherein in the capture configuration, the capture member captures a single crown of the stent (fig. 11), an elongate sleeve (106a), wherein the sleeve surrounds the capture member such that movement of the sleeve axially in a first direction relative to the capture member transitions the capture member between the capture configuration and the release configuration. Salahieh further discloses a sleeve actuator (120) for controlling movement of the sleeve relative to the capture member. Regarding the sleeve actuator, if knob (122) is held stationary while sleeve actuator (120) is advanced, the capture members (controlled by knob 122) will remain stationary while the sleeves are advanced (as understood in view of par. [0074]). Salahieh fails to disclose that the capture member comprises a distal end having a lower portion that is movable relative to an upper portion between a capture configuration and a release configuration, and a slot defined by the upper portion and the lower portion in the capture configuration that captures a single crown of the stent, the slot comprising first and second lateral openings as claimed, wherein the single captured crown extends through the first and second lateral openings.
Jensen teaches another releasable capturing mechanism that can be used to releasably engage the crown of a stent. Jensen discloses a capturing member (126), wherein the capture member comprises a lower portion movable relative to an upper portion between a capture configuration and a release configuration (claws 106; fig. 6, 7; [0059]-[0060]), and a slot defined by the upper portion and the lower portion in the closed configuration (fig. 6,9), the slot comprising a first lateral opening and a second lateral opening opposite the first lateral opening, wherein the slot is configured to capture a single crown in the capture configuration and wherein the single captured crown extends through the first lateral opening and the second lateral opening (as understood in view of fig. 6 and fig. 9). An elongate sleeve (112) surrounds the capture member such that movement of the sleeve in a first direction relative to the capture member transitions the capture member from the capture configuration to the release configuration and movement of the sleeve in a second direction relative to the capture member transitions the elongate capture member from the release configuration to the capture configuration ([0059]-[0060]).  
It would have been obvious to one skilled in the art to have modified the device of Salahieh to replace each of the simple hooks of Salahieh with upper and lower movable grasping portions with a slot defined by the portions and first and second opposing lateral openings through which the crown extends as taught by Jensen because Salahieh contemplates using other attachment structures at the end of the wire (see at least par. 73) and such a modification can be considered a simple substitution of one known releasable attachment structure for grasping onto the crown of a stent frame for another wherein the results of such a modification are predictable.
Regarding claim 34, Salahieh teaches that the grasping portion of the capture member may be nitinol (consider embodiments shown in figs. 24a,b; par. 117) and Jensen discloses that the upper and lower grasping portions comprise a shape memory material ([0059]: Nitinol).
Regarding claim 35, the capture member comprises a wire ([0059] of Jensen).
Regarding claim 36, the sleeve is slidable along at least a portion of a length of the capture member as understood in view of figs. 6-8 and [0074] of Salahieh and figs. 6 and 7 of Jensen. 
Regarding claim 37, the elongate capture member comprises a plurality of capture members, wherein the distal ends of the capture members are spaced from each other outwardly in a radial pattern relative to a longitudinal axis of the delivery system (see fig. 1b and 10 of Salahieh). The sleeve comprises a plurality of sleeves, each sleeve surrounding one of the capture members such that, as modified by Jensen to have the grasping forceps (106; figs. 6,7,9) in place of the looped wire forming the capture members, movement of the sleeve in a first direction relative to the capture member transitions the respective capture member between the capture configuration and the release configuration and movement of the sleeve in a second direction relative to the capture member transitions the respective capture member between the release configuration and the capture configuration (see figs. 6-8 of Salahieh and figs. 6,7 of Jensen).  
Regarding claim 38, Salahieh discloses a sheath (110) as claimed (see figs. 1a, 3a-3d).
Regarding claim 39, Salahieh discloses a sheath actuator (111) for controlling movement of the sheath relative to the sleeves and capture members ([0078]).
Regarding claim 40, the capture members extend in a distal direction from a first connection member (knob 122 of Salahieh) and the sleeves (106a) extend in a distal direction from a second connection member (108), wherein the second connection member is distal the first connection member (fig. 1 of Salahieh) and wherein the second connection member is translatable relative to the first connection member to move the sleeves axially relative to their respective capture members. For example, knob (122) can be held stationary while the control handle (12) along with the sleeve connection member (108) is moved relative thereto.
Regarding claim 41, the lower and upper portions of the capture member are biased away from each other when not subjected to externally applied forces as taught by Jensen ([0059] of Jensen; “spring outwardly” when in the extended position).
Regarding claim 42, the sleeve is tubular and comprises an internal opening that is positionable to surround the capture member when the upper and lower portions are in their closed position as taught by Jensen (see figs. 6,7 of Jensen). The distal end of the capture member is considered to comprise the upper and lower portions shown in fig. 7 of Jensen, and the internal opening of the sleeve surrounds an outer circumference of at least a proximal portion of the upper and lower portions as understood in view of fig. 6 and [0059] of Jensen. 
Regarding claim 43, movement of the sleeve axially in the second direction relative to the elongate capture member is configured to cause the sleeve to apply an external force to the capture member to move the upper and lower portions toward one another from the release configuration to the capture configuration ([0059]) of Jensen.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (33,35,37), 34, 36, 38, 39, 40, 41, and (42,43) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (11), 12, 13, 14, 15, 16, 18, and (19), respectively, of U.S. Patent No. 10,813,753 in view of Jensen. Claims 11-16, 18 and 19 of ‘753 claim the invention of instant claims 33-43 except for the distal end of the capture members comprising a lower portion movable relative to an upper portion between capture and release configurations, and a slot defined by the upper and lower portions in the capture configuration, the slot comprising first and second lateral openings opposite each other through which the single captured crown extends. Jensen teaches another releasable capturing mechanism that can be used to releasably engage the crown of a stent. Jensen discloses a wire capturing member (126), wherein the capture member comprises a lower portion movable relative to an upper portion between a capture configuration and a release configuration (claws 106; fig. 6, 7; [0059]-[0060]), and a slot defined by the upper portion and the lower portion in the closed configuration, the slot comprising a first lateral opening and a second lateral opening opposite the first lateral opening, wherein the slot is configured to capture a single crown in the capture configuration and wherein the single captured crown extends through the first lateral opening and the second lateral opening (as understood in view of fig. 6 and fig. 9. An elongate sleeve (112) surrounds the capture member such that movement of the sleeve in a first direction relative to the capture member transitions the capture member from the capture configuration to the release configuration and movement of the sleeve in a second direction relative to the capture member transitions the elongate capture member from the release configuration to the capture configuration.  
It would have been obvious to one skilled in the art to have modified the device of claims 11-16, 18, and 19 of ‘753 to replace each of the claimed capture members with upper and lower movable grasping portions with a slot defined by the portions and first and second opposing lateral openings through which the crown extends as taught by Jensen because a modification can be considered a simple substitution of one known releasable attachment structure for grasping onto the crown of a stent frame for another wherein the results of such a modification are predictable and there is a reasonable expectation of success.
Regarding claim 37, it is noted that claim 11 of ‘753 includes that there is a plurality of capture members, wherein the distal end of capture member captures a single crown of the stent. Thus, one skilled in the art would have considered positioning the distal ends of the capture members such that they are spaced from each other outwardly in a radial pattern relative to a longitudinal axis of the delivery system an obvious modification to the device of claim 11 of ‘753 in order to match the typical arrangement of crowns on a stent (i.e., spaced apart from one another outwardly in a radial pattern relative to a longitudinal axis), thus allowing each capture member to capture a single crown of the stent. 
Claims 21-24 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,813,753 in view of Rucker (US 2006/0259119). Claim 20 of ‘753 claim the invention of claims 21-24 and 30-31 of the instant application substantially including a capture member that captures a single crown of the stent, but does not claim that the distal end of the capture member comprises a lower portion movable relative to an upper portion with a slot defined by the upper and lower portion, wherein the single crown of the stent is captured by the slot. Rucker discloses another implant delivery system comprising a capturing wire (cannula 245; figs. 11 a-d; [0085]); housed in a sleeve (225). The capturing wire terminates in a lower portion that is movable relative to an upper portion between an open and closed position (see forceps 220; fig. 11a). In this manner, grasping forceps (220) are formed at the end of the wire such that a portion of a stent can be alternately grasped and released by movement of the sleeve (225), which controls opening and closing of the forceps. A slot is defined by the upper and lower portions when they are in the closed position since the wire at the proximal end of the stent passes through the forceps when they are in the closed position as shown in fig. 11 b. Rucker discloses that the forceps (220) are integral with the distal end of wire (245) and further discloses that the forceps (220) are biased in a normally open configuration ([0085]). A tubular sleeve (225) comprises an internal opening that is positionable to surround the distal end of its respective elongate capture member when the upper and lower portions are in the capture configuration (fig. 11a,11b of Rucker). It would have been obvious to one of ordinary skill in the art to have modified the prior art capture members of claim 20 of ‘753 to each comprise a lower portion movable relative to an upper portion with a slot defined by the upper and lower portions as taught by Rucker, wherein the single crown of the stent is captured by the slot, for the predictable result of providing a well-known forceps type grasper for controllably engaging and disengaging the stent of the prosthetic heart valve. Regarding claims 22-23, it would have been obvious to one of ordinary skill in the art to have modified the elongate capture members to comprise a wire having shape memory because Rucker teaches that the upper and lower portion may be biased in the open configuration and shape memory is very well known in the surgical art for providing a means of biasing elements into an expanded, open configuration. Regarding claim 24, claim 20 of ‘753 includes that each sleeve surrounds one of the capture members and moves relative to the capture member and is therefore considered slidable along at least a portion of the length of the capture member. Regarding claim 31, as taught by Rucker, each sleeve comprises an internal opening that is positionable to surround the distal end of its respective capture member when the upper and lower portions are in the capture configuration (figs. 11a-11d). 
Claims 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,813,753 in view of Rucker as applied to instant claim 21 above and further in view of Salahieh. Claim 20 of ‘753 claims the invention of claims 26-28 substantially except for the following which is taught by Salahieh. Salahieh discloses a prosthetic heart valve delivery system comprising a prosthetic heart valve including a stent comprising a plurality of crowns, a plurality of capture members (112; figs. 6-8), a plurality of elongate sleeves (106a), wherein the sleeve surrounds the capture member such that movement of the sleeve axially relative to the capture member transitions the capture member between the capture configuration and the release configuration. Salahieh further discloses a sleeve actuator (120) for controlling movement of the sleeves relative to the capture member. Salahieh further discloses a sheath (110) slidable relative to the plurality of elongate sleeves and capture members and comprising an internal area for surrounding the sleeves and capture members (see figs. 1a, 3a-3d) and a sheath actuator (111) for controlling movement of the sheath relative to the sleeves and capture members ([0078]). The capture members of Salahieh extend in a distal direction from a first connection member (knob 122) and the sleeves (106a) extend in a distal direction from a second connection member (108), wherein the second connection member is distal the first connection member (fig. 1) and wherein the second connection member is translatable relative to the first connection member to move the sleeves axially relative to their respective capture members. For example, knob (122) can be held stationary while the control handle (12) along with the sleeve connection member (108) is moved relative thereto. It would have been obvious to one of ordinary skill in the art to have modified the device of claim 20 of ‘753 to include an outer sheath, sheath actuator, first connection member, and second connection member as taught by Salahieh in order to provide a smooth outer surface during advancement of the delivery system, and to provide a means of controlling relative movement between the sheath, the capture members, and the elongate sleeves necessary for delivery of the prosthetic heart valve.

Allowable Subject Matter
Claims 21-24, 26-28 and 30-31 would be allowable if a proper terminal disclaimer is filed to overcome the non-statutory double patenting rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/28/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771